UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: August 31 Date of reporting period:May 31, 2014 Item 1. Schedule of Investments. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 88.8% AIRCRAFT PARTS MANUFACTURING – 0.6% B/E Aerospace, Inc.* $ ANALYTICAL LAB EQUIPMENT – 0.0% 8 Nordion, Inc.*1 96 CABLE & SATELLITE – 2.8% Time Warner Cable, Inc. CABLE VIDEO SERVICE – 3.4% DIRECTV* DISH Network Corp. - Class A* CASUAL FAMILY FULL SERVICE EATING PLACES – 4.2% Bob Evans Farms, Inc.2 COMMERCIAL PROFITABLE SPECIALTY PHARMACEUTICALS – 4.8% Allergan, Inc. Forest Laboratories, Inc.* Valeant Pharmaceuticals International, Inc.*1 COMMUNICATION ICS – 1.0% PMC-Sierra, Inc.* COMMUNICATIONS SOFTWARE – 4.3% Nuance Communications, Inc.*2 CONVENIENCE STORES WITH FUEL – 0.9% Susser Holdings Corp.* CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – 9.7% Anadarko Petroleum Corp. Stone Energy Corp.* Triangle Petroleum Corp.* DATA NETWORKING EQUIPMENT – 1.4% Juniper Networks, Inc.* DRILLING & DRILLING SUPPORT – 1.2% Nabors Industries Ltd.1 ELECTRONIC AUCTIONS – 4.6% eBay, Inc.* ENGINEERING SERVICES – 2.4% URS Corp. EXPLORATION & PRODUCTION – 4.1% EPL Oil & Gas, Inc.* QEP Resources, Inc. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FITNESS & RECREATIONAL SPORTS CENTERS – 1.9% Life Time Fitness, Inc.* $ FOOD MANUFACTURING – 0.3% Pinnacle Foods, Inc. FRONT END CAPITAL EQUIPMENT – 1.4% Tokyo Electron Ltd. - ADR1 INTEGRATED UTILITIES – 0.6% UNS Energy Corp. INTERNET ADVERTISING PORTALS – 4.4% IAC/InterActiveCorp LARGE PHARMACEUTICALS – 0.1% AstraZeneca PLC - ADR1 MEAT & DAIRY PRODUCTS – 0.1% Hillshire Brands Co. Tyson Foods, Inc. - Class A MEN'S CLOTHING STORES – 0.8% Jos A Bank Clothiers, Inc.* MUNITIONS & SMALL ARMS MANUFACTURING – 5.8% Alliant Techsystems, Inc. OFFICE REIT – 1.9% CommonWealth REIT - REIT OILFIELD SERVICES – 1.1% Dresser-Rand Group, Inc.* OUT OF HOME DISPLAY ADVERTISING – 6.0% Lamar Advertising Co. - Class A2 PASSENGER CAR RENTAL & LEASING – 2.7% Hertz Global Holdings, Inc.* PHARMACY DRUGSTORES – 2.7% Walgreen Co. POWER PLANTS & RELATED INFRASTRUCTURE CONSTRUCTION – 3.0% Foster Wheeler A.G.1 PROFESSIONAL SERVICES – 0.8% Civeo Corp.*3 PUBLISHING – 3.1% Tribune Co.* SECURITIES & COMMODITIES BROKERAGE ACTIVITIES – 0.0% SWS Group, Inc.* SNACK FOODS & CONFECTIONARY – 0.8% Mondelez International, Inc. - Class A Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SPECIALTY PHARMACEUTICALS – 0.7% Questcor Pharmaceuticals, Inc. $ SUPERMARKETS – 1.0% Safeway, Inc. TELECOMMUNICATIONS EQUIPMENT – 2.0% Knowles Corp.* WIRELESS TELECOM SERVICES – 0.3% NII Holdings, Inc.* WOMEN'S CLOTHING STORES – 1.9% Chico's FAS, Inc. TOTAL COMMON STOCKS (Cost $18,405,065) Principal Amount CORPORATE BONDS – 4.0% CONSUMER FINANCE – 1.0% $ National Money Mart Co. 10.375%, 12/15/20161, 4 CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – 0.1% Forest Oil Corp. 7.250%, 6/15/20194 FOOD PRODUCT WHOLESALERS – 2.9% U.S. Foods, Inc. 8.500%, 6/30/20194 TOTAL CORPORATE BONDS (Cost $863,840) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.4% CALL OPTIONS – 0.3% Applied Materials, Inc. 19 Exercise Price: $21.00, Expiration Date: October 18, 2014 14 Exercise Price: $20.00, Expiration Date: January 17, 2015 Chicago Board Options Exchange SPX Volatility Index 15 Exercise Price: $15.00, Expiration Date: July 16, 2014 Comcast Corp. - Class A 26 Exercise Price: $55.00, Expiration Date: January 17, 2015 DIRECTV 7 Exercise Price: $82.50, Expiration Date: June 21, 2014 DISH Network Corp. - Class A 15 Exercise Price: $65.00, Expiration Date: September 20, 2014 Fidelity National Financial, Inc. - Class A 22 Exercise Price: $36.00, Expiration Date: June 21, 2014 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Hillshire Brands Co. 9 Exercise Price: $55.00, Expiration Date: June 21, 2014 $ 2 Exercise Price: $57.50, Expiration Date: June 21, 2014 75 15 Exercise Price: $60.00, Expiration Date: June 21, 2014 8 Exercise Price: $55.00, Expiration Date: July 19, 2014 Men's Wearhouse, Inc. 15 Exercise Price: $55.00, Expiration Date: August 16, 2014 Mylan, Inc. 8 Exercise Price: $52.50, Expiration Date: July 19, 2014 5 Exercise Price: $55.00, Expiration Date: July 19, 2014 Pfizer, Inc. 39 Exercise Price: $32.00, Expiration Date: July 19, 2014 Pinnacle Foods, Inc. 7 Exercise Price: $32.50, Expiration Date: December 20, 2014 QEP Resources, Inc. Exercise Price: $35.00, Expiration Date: June 21, 2014 Questcor Pharmaceuticals, Inc. 4 Exercise Price: $80.00, Expiration Date: July 19, 2014 8 Exercise Price: $80.00, Expiration Date: October 18, 2014 5 Exercise Price: $85.00, Expiration Date: October 18, 2014 Shire PLC 4 Exercise Price: $180.00, Expiration Date: July 19, 2014 Sirius XM Holdings, Inc. 71 Exercise Price: $3.50, Expiration Date: July 19, 2014 T-Mobile U.S., Inc. 11 Exercise Price: $30.00, Expiration Date: June 21, 2014 Valeant Pharmaceuticals International, Inc. 4 Exercise Price: $150.00, Expiration Date: July 19, 2014 Verizon Communications, Inc. 40 Exercise Price: $52.50, Expiration Date: July 19, 2014 PUT OPTIONS – 0.1% Allergan, Inc. 15 Exercise Price: $150.00, Expiration Date: July 19, 2014 AT&T, Inc. 9 Exercise Price: $34.00, Expiration Date: July 19, 2014 49 Exercise Price: $35.00, Expiration Date: July 19, 2014 DFC Global Corp. Exercise Price: $7.50, Expiration Date: July 19, 2014 41 Exercise Price: $5.00, Expiration Date: October 18, 2014 2 Exercise Price: $7.50, Expiration Date: October 18, 201 60 DIRECTV 4 Exercise Price: $77.50, Expiration Date: June 21, 2014 42 Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) 15 Exercise Price: $80.00, Expiration Date: June 21, 2014 $ Forest Laboratories, Inc. 7 Exercise Price: $82.50, Expiration Date: June 21, 2014 Forest Oil Corp. 69 Exercise Price: $1.50, Expiration Date: January 17, 2015 Gentiva Health Services, Inc. 7 Exercise Price: $12.50, Expiration Date: November 22, 2014 SPDR S&P rust 3 Exercise Price: $190.00, Expiration Date: July 19, 2014 Sprint Corp. 23 Exercise Price: $8.00, Expiration Date: June 21, 2014 Tower Group International Ltd. 38 Exercise Price: $2.00, Expiration Date: July 19, 2014 6 Exercise Price: $2.00, Expiration Date: October 18, 2014 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $105,086) Number of Shares SHORT-TERM INVESTMENTS – 2.2% Fidelity Institutional Money Market Portfolio, 0.048%5 TOTAL SHORT-TERM INVESTMENTS (Cost $473,844) TOTAL INVESTMENTS – 95.4% (Cost $19,847,835) Other Assets in Excess of Liabilities – 4.6% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (10.7)% COMMON STOCKS – (10.7)% CABLE & SATELLITE – (4.8)% ) Comcast Corp. - Class A ) ) Liberty Global PLC*1 ) ) Liberty Global PLC - Class A*1 ) ) CRUDE OIL & NATURAL GAS EXPLORATION & PRODUCTION – (0.2)% ) Energy XXI Bermuda Ltd.1 ) FRONT END CAPITAL EQUIPMENT – (1.5)% ) Applied Materials, Inc. ) Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) GENERIC PHARMACEUTICALS – (3.1)% ) Actavis PLC*1 $ ) MIDSTREAM - OIL & GAS – (0.4)% ) Energy Transfer Partners LP ) SPECIALTY PHARMACEUTICALS – (0.5)% ) Mallinckrodt PLC*1 ) WIRELESS TELECOM SERVICES – (0.2)% ) AT&T, Inc. ) TOTAL COMMON STOCKS (Proceeds $2,264,161) ) TOTAL SECURITIES SOLD SHORT (Proceeds $2,264,161) $ ) Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.1)% CALL OPTIONS – (0.1)% Comcast Corp. - Class A ) Exercise Price: $60.00, Expiration Date: January 17, 2015 ) DIRECTV (7 ) Exercise Price: $85.00, Expiration Date: June 21, 2014 ) DISH Network Corp. - Class A ) Exercise Price: $75.00, Expiration Date: September 20, 2014 ) Mylan, Inc. ) Exercise Price: $57.50, Expiration Date: July 19, 2014 ) (5 ) Exercise Price: $60.00, Expiration Date: July 19, 2014 ) Pinnacle Foods, Inc. (7 ) Exercise Price: $37.50, Expiration Date: December 20, 2014 ) Questcor Pharmaceuticals, Inc. (5 ) Exercise Price: $90.00, Expiration Date: July 19, 2014 ) (8 ) Exercise Price: $90.00, Expiration Date: October 18, 2014 ) (5 ) Exercise Price: $95.00, Expiration Date: October 18, 2014 ) Shire PLC (4 ) Exercise Price: $195.00, Expiration Date: July 19, 201 ) T-Mobile U.S., Inc. ) Exercise Price: $33.00, Expiration Date: June 21, 2014 ) Valeant Pharmaceuticals International, Inc. (3 ) Exercise Price: $165.00, Expiration Date: July 19, 2014 ) ) PUT OPTIONS – 0.0% Allergan, Inc. ) Exercise Price: $140.00, Expiration Date: July 19, 2014 ) Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) AT&T, Inc. ) Exercise Price: $33.00, Expiration Date: July 19, 2014 $ ) SPDR S&P rust (3 ) Exercise Price: $180.00, Expiration Date: July 19, 2014 ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $19,274) $ ) ADR – American Depository Receipt ETF – Exchange-Traded Fund LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 All or a portion of this security is segregated as collateral for securities sold short. 3 When-issued security. 4 Callable. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Ramius Event Driven Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) SWAP CONTRACTS EQUITY SWAPS Pay/Receive Unrealized Total Return on Financing Termination Notional Number of Appreciation Counterparty Reference Entity Reference Entity Rate6 Date Ccy Amount Units (Depreciation) Morgan Stanley AMEC PLC Receive 3/1/16 $ ) $ ) Morgan Stanley Ziggo N.V. Pay 11/2/15 TOTAL SWAP CONTRACTS $ ) 6 Financing rate is based upon predetermined notional amounts. See accompanying Notes to Schedule of Investments. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Note 1 – Organization Ramius Event Driven Equity Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s investment objective is to seek long-term capital appreciation.The Fund commenced investment operations on September 30, 2013, with two classes of shares, Class A and Class I. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued May 31, 2014 (Unaudited) (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (c) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (d) Swap Contracts Swap agreements are over-the-counter contracts entered into primarily by institutional investors.In a standard "swap" transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investment or instrument.The gross returns to be exchanged or "swapped" between the parties are generally calculated with respect to a "notional amount" (i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate) in a particular foreign currency, or in a "basket" of swaps or securities or commodities representing a particular index. The Fund may also enter into total return swap contracts, which are contracts in which one party agrees to make periodic payments based on the change in market value of the underlying assets, which may include a specified security, basket of securities or security indexes during the specified period, in return for periodic payments based on a fixed or variable interest rate of the total return from other underlying assets. Total return swap agreements may be used to obtain exposure to a security or market without owning or taking physical custody of such security or market, including in cases in which there may be disadvantages associated with direct ownership of a particular security. In a typical total return equity swap, payments made by the Fund or the counterparty are based on the total return of a particular reference asset or assets (such as an equity security, a combination of such securities, or an index). That is, one party agrees to pay another party the return on a stock, basket of stocks, or stock index in return for a specified interest rate. By entering into an equity index swap, for example, the index receiver can gain exposure to stocks making up the index of securities without actually purchasing those stocks. Total return swaps involve not only the risk associated with the investment in the underlying securities, but also the risk of the counterparty not fulfilling its obligations under the agreement. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued May 31, 2014 (Unaudited) (e) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At May 31, 2014, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Ramius Event Driven Equity Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued May 31, 2014 (Unaudited) · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3* Total Assets Investments Common Stocks** $ $
